Title: To George Washington from Brigadier General Duportail, 24 September 1779
From: Duportail, Antoine-Jean-Louis Le Bègue de Presle
To: Washington, George


        
          Sir
          West Point 24th Sepr 1779
        
        I have the honor to present Your Excellency the state of the troops necessary for the defence of the works at West Point.
         
          
            Fort Clinton and the two water batteries
             630
          
          
            Fort Putnam
             300
          
          
            Rock Hill
             100
          
          
            Redoubt No. 1 with the battery in front
             170
          
          
            Grand battery upon the point to the
          
          
            left of the redoubt
              40
          
          
            Battery at the place marked out
              50
          
          
            Redoubt No. 2 with the battery
             170
          
          
            Redoubt No. 3 with the two batteries
             130
          
          
            Fort Webb with the battery upon the left
             200
          
      
         Observ: Fort Webb in the state in which it is considering its
        
      
      
            development requires about 300 men but it will be put in a
            
          
      
            situation to fulfil its object with a good deal less.
            
          
          
            Fort Willys with its batteries in front
          
        
            and upon the left
             170
          
          
            Works on Constitution-Island
            
          
          
            Redoubt the nearest the River with its two batteries
              80
          
          
            Center Redoubt with its batterie
             120
          
          
            Third Redoubt with its batterie
             160
          
          
            Grand battery on the water
              60
          
          
            Lower battery
              40
          
          
            Redoubts upon the Heights of the left side of the River
            
           
          
            1st Redoubt upon the lower mountain
            
          
          
            with its batteries
             150
          
         
          
            Another redoubt with its batteries
             160
          
          
            Post of 50 men at Robertson’s ferry
              50
          
          
            Another at the other place of debarkation
            
          
          
            a mile distant
              50
          
          
            a third at Fort Montgomery
              50
          
          
            
            2880
          
        
        
        The following is the disposition which seems to me the most proper for barracks.
        Fort Clinton—This fort being perhaps the most exposed of all to a surprise during the winter when the River is entirely frozen, above all if the enemy keep Kings ferry—we ought to lodge in the fort itself and in its advanced work the greatest part of the men necessary for its defence.
        We may at once construct a barrack in fort Clinton upon the bomb proof for the officers—We cannot erect a barrack in the remaining vacant ground of the work, because we must still be erecting other bomb proofs—but in the advanced work we may construct a barrack for 300.
        If we choose it we may construct another in some other place within the old fort for the rest of the necessary Garrison.
        Putnam—This Fort being embosomed in the midst of others—I think that it will suffice to have wherewith to lodge an hundred men or 150—which we already have in the barracks and bomb proofs—They may be relieved dayly—The rest of the men necessary to its defence may lodge in the great barracks already made.
        Fort Webb—It suffices for Fort Webb to put under cover a serjeants guard to prevent its being injured—and the planks; platforms & fascines torn up for fire wood.
        Fort Willys—This fort being the most advanced and that which guards the others it ought to lodge within its whole Garrison—We should therefore raise the necessary barracks.
        Rock Hill—a covering for a corporals guard to be relieved each day will suffice.
        Redoubt No. 1—If we can work this Winter at the Bomb proofs of this redoubt we shall be obliged to make the barracks without, except a covering for a subaltern guard within during the night.
        Redoubt No. 2 Is the same as the foregoing.
        [ditto] No. 3—the same: The barracks for these three places will be made as near as possible, and we may surround them with a pallisade and make an approach to the respective redoubts pallisaded on both sides, to prevent surprise and secure a communication.
        Robertson’s ferry—Here we should construct a barrack for 50 men; and we can surround this barrack with a pallisade of ten feet behind the pallisade a parapet of four feet to fire from the upper part of the pallisade—The foot of this pallisade will be defended by another pallisade inclining towards the horizon, in order that the enemy may not be able to cut the pallisade within—This post is essential, because it is this which gives the alarm to the others and prevents surprises.
        The place of debarkation a mile from Robertsons—the same.
        Fort Montgomery—the same.
        
        Works upon Constitution Island.
        This Island ought also to contain the [nu]mber of troops necessary to its defence; it will be well to make near each redoubt a barrack for its garrison.
        Redoubts upon the Mountains on the West side of the River.
        As the bomb proofs of these two redoubts will be finished in a little time, we may make barracks upon the bomb proofs. This will be much the best. But I apprehend that the soldiers inhabiting them during the Winter, will make a prodigious destruction; and that in spring we shall find them in very bad condition. Perhaps on this account it may be preferable to make the barracks without: Your Excellency will order what you think proper. I have the honor to be With the most profound respect Yr Excellency’s Most humble & Very Obedient servt
        
          DuPortail
        
      